Exhibit 99.1 TITLE BEVERAGE DISTRIBUTION, INC. AUDITED FINANCIAL STATEMENTS For The Period From August 31, 2009 (Inception) Through April 30, 2010 F-1 TITLE BEVERAGE DISTRIBUTION, INC. TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT F-3 FINANCIAL STATEMENTS: Balance Sheet F-4 Statement of Operations F-5 Statement of Changes in Stockholders' Deficiency F-6 Statement of Cash Flows F-7 Notes to Financial Statements F-8 F-2 INDEPENDENT AUDITORS’ REPORT Board of Directors Title Beverage Distribution, Inc. Miami, Florida We have audited the accompanying balance sheet of Title Beverage Distribution, Inc. as of April30,2010, and the related statements of operations, changes in stockholders' deficiency and cash flows for the period from August 31, 2009 (inception) through April 30, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Title Beverage Distribution, Inc. as of April 30, 2010, and the results of its operations and cash flows for the period from August 31, 2009 (inception) through April 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 8 to the financial statements, the Company incurred a net loss of $475,017 for the period from August 31, 2009 (inception) through April 30, 2010, and as of that date, the Company’s current liabilities exceeded its current assets by $505,140 and its total liabilities exceeded its total assets by $474,867. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Friedman, Cohen, Taubman & Company, LLC Certified Public Accountants September 13, 2010 F-3 TITLE BEVERAGE DISTRIBUTION, INC. Balance Sheet April 30, 2010 ASSETS CURRENT ASSETS Cash and equivalents $ Accounts receivable, net (Note 2) Inventory Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET (NOTE 3) OTHER ASSETS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable $ Accrued liabilities Due to affiliates (Note 4) TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS' DEFICIENCY Common stock Accumulated deficit ) TOTAL STOCKHOLDERS' DEFICIENCY ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ See accompanying notes to the financial statements. F-4 TITLE BEVERAGE DISTRIBUTION, INC. Statement of Operations For The Period From August 31, 2009 (Inception)Through April 30, 2010 NET SALES $ COSTS OF SALES GROSS PROFIT OPERATING EXPENSES Bad debts Consulting Depreciation Freight Insurance Office Payroll Selling Telephone Transportation Travel Warehouse TOTAL OPERATING EXPENSES NET LOSS $ ) See accompanying notes to the financial statements. F-5 TITLE BEVERAGE DISTRIBUTION, INC. Statement of Changes in Stockholders' Deficiency For The Period From August 31, 2009 (Inception)Through April 30, 2010 Shares of Common Stock Total Issued and Common Accumulated Stockholders' No par value; 250,000,000 shares authorized Outstanding Stock Deficit Deficiency BALANCE AT INCEPTION - $
